                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

    ROBERT JOSEPH ATKINS,                          )
                                                   )
                Plaintiff,                         )
                                                   )
    v.                                             )       No.    3:21-CV-075-KAC-DCP
                                                   )
    SHERIFF TOM SPANGLER, CAPTAIN                  )
    A. TURNER, HOCKER, S. WILLIAMS,                )
    M. WILLIAMS, SGT. T. OLDHAM, and               )
    PBA CEO JAYNE BURRITT,                         )
                                                   )
                Defendants.                        )


                                 MEMORANDUM & ORDER

         Plaintiff, a prisoner of the Knox County Sheriff’s Office at the Knox County Detention

Facility, has filed a pro se Complaint alleging civil rights violations [Doc. 1], an Amended

Complaint [Doc. 11],1 and two motions for leave to proceed in forma pauperis [Doc. 3; Doc. 12].

Construing his Amended Complaint liberally, as required by Haines v. Kerner, 404 U.S. 519, 520

(1972) and Johnson v. City of Shelby, 574 U.S. 10 (2014), it appears that he intends to assert claims

under 42 U.S.C. § 1983 for a violation of the Fifth Amendment’s Self-Incrimination Clause and


1
  Plaintiff’s initial Complaint contained allegations against two separate individuals named “C/O
Williams” or “Officer Williams” [Doc. 1, 1]. But the Court’s docket sheet originally listed only
one defendant named “Williams.” On June 21, 2021, Plaintiff filed a letter noting the omission of
the second “Williams” and additionally requesting to change the named Defendants [Doc. 13]. On
July 8, 2021, Plaintiff filed a form Section 1983 complaint which he labeled as his “original civil
complaint” [Doc. 11-1]. Despite its styling, the document filed on July 8, 2021 changed some of
the Defendants in this action [Compare Doc. 1 with Doc. 11]. Accordingly, the Court construes
Plaintiff’s filing on July 8, 2021 as a request for leave to amend his Complaint pursuant to Rule
15(a)(2) of the Federal Rules of Civil Procedure. Plaintiff’s request to amend the Complaint is
GRANTED to the extent that the Court will now screen the July 8, 2021, Amended Complaint to
determine whether it states a claim upon which relief may be granted under Section 1983, as it
“‘supersedes [the] earlier complaint for all purposes.’” Calhoun v. Bergh, 769 F.3d 409, 410 (6th
Cir. 2014) (quoting In re Refrigerant Compressors Antitrust Litigation, 731 F.3d 586, 589 (6th
Cir. 2013)).
excessive force in violation of the Fourteenth Amendment’s Due Process Clause. For the reasons

set forth below, Plaintiff’s operative motion for leave to proceed in forma pauperis [Doc. 12] will

be GRANTED, and this action will proceed only as to Plaintiff’s excessive force claim against

the Defendants S. Williams, M. Williams and Hocker.

I.      FILING FEE

        Plaintiff’s recent motion for leave to proceed in forma pauperis and certified inmate trust

account demonstrate that he lacks sufficient financial resources to pay the filing fee [Doc. 12].

Accordingly, pursuant to 28 U.S.C. § 1915, this motion [Doc. 12] is GRANTED. Plaintiff’s initial

motion for leave to proceed in forma pauperis [Doc. 3] is DENIED AS MOOT.

        Because Plaintiff is a Knox County inmate, he will be ASSESSED the civil filing fee of

$350.00. The custodian of Plaintiff’s inmate trust account will be DIRECTED to submit to the

Clerk, U.S. District Court, 800 Market Street, Knoxville, Tennessee 37902, as an initial partial

payment, the greater of: (a) twenty percent (20%) of the average monthly deposits to Plaintiff’s

inmate trust account; or (b) twenty percent (20%) of the average monthly balance in his inmate

trust account for the six-month period preceding the filing of the complaint.               28 U.S.C.

§ 1915(b)(1)(A) and (B). Thereafter, the custodian of Plaintiff’s inmate trust account shall submit

twenty percent (20%) of Plaintiff’s preceding monthly income (or income credited to Plaintiff’s

trust account for the preceding month), but only when such monthly income exceeds ten dollars

($10.00), until the full filing fee of three hundred fifty dollars ($350.00) has been paid to the Clerk.

28 U.S.C. §§ 1915(b)(2) and 1914(a).

        To ensure compliance with this procedure, the Clerk will be DIRECTED to provide a copy

of this memorandum and order to the custodian of inmate accounts at the institution where Plaintiff

is now confined, the Attorney General of the State of Tennessee, and the Court’s financial deputy.



                                                   2
This order shall be placed in Plaintiff’s prison file and follow him if he is transferred to another

correctional institution.

II.     SCREENING STANDARD

        Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and shall, at any time, sua sponte dismiss any claims that are frivolous or malicious,

fail to state a claim for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C.

§§ 1915(e)(2)(B) and 1915(A); Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal

standard that the Supreme Court set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a claim under

[28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the

language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive

an initial review under the PLRA, a complaint “must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570).

        Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972). However, the “leniency granted to pro se petitioners . . . is not boundless.” Martin v.

Overton, 391 F.3d 710 (6th Cir. 2004). “Liberal construction does not require a court to conjure

allegations on a litigant’s behalf.” Erwin v. Edwards, 22 F. App’x 579, 589 (6th Cir. 2001).

Likewise, an allegation that does not raise a plaintiff’s right to relief “above a speculative level”

fails to state a claim upon which relief may be granted. Twombly, 550 U.S. at 570.

        A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a person

acting under color of state law deprived him a federal right. 42 U.S.C. § 1983; Braley v. City of



                                                  3
Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (“Section 1983 does not itself create any constitutional

rights; it creates a right of action for the vindication of constitutional guarantees found

elsewhere.”).

III.   ALLEGATIONS

       Plaintiff asserts that his Fifth Amendment rights were violated while he was housed at the

Knox County Detention Facility on February 10, 2021 [Doc. 11]. Corrections staff allegedly

forced Plaintiff to falsely confess to a murder while awaiting trial for a separate crime [Id. at 4].

Plaintiff claims to have been forced to speak with detectives by Officers S. Williams, M. Williams

and Hocker [Id.]. Plaintiff informed corrections officers that he did not want to talk to detectives,

at which point the Defendants S. Williams, M. Williams, and Hocker assertedly “maced and tazed”

him [Id.]. Allegedly, Plaintiff then involuntarily confessed out of fear, and, as a result, he was

indicted for second-degree murder [Id.]. Defendants Cpt. Turner and Sgt. Oldham allegedly knew

that Plaintiff did not want to talk to detectives but did not try to stop the corrections officers from

violating his Fifth Amendment rights [Id.]. According to Plaintiff, Defendant Tom Spangler

supervises the corrections officers at issue, and Defendant Jayne Burritt is “CEO of PBA,” which

Plaintiff states owns the Knox County Jail in the Knox County Building [Id.]. Plaintiff now sues

CEO Burritt, Sheriff Spangler, Captain Turner, Sergeant Oldham, Officers Hocker, S. Williams,

and M. Williams [Id. at 1, 3]. Plaintiff requests that the Court dismiss the officers involved from

“police or correctional officer duties” and award compensation for “pain, stress, and life” [Id. at 5].

IV.    ANALYSIS

       To the extent Plaintiff challenges his pending state charge for second-degree murder,

Plaintiff’s Fifth Amendment claim is not cognizable under Section 1983 pursuant to the abstention




                                                  4
doctrine set forth in Younger v. Harris, 401 U.S. 37 (1971).2 Specifically, in Younger, the Supreme

Court held that, absent extraordinary circumstances, federal equity jurisdiction may not be used to

enjoin pending state prosecutions as states have a special interest in enforcing their own laws in

their own courts. Id. at 44. The rule is “designed to permit state courts to try state cases free from

interference by federal courts, particularly where the party to the federal case may fully litigate his

claim before the state court.” Zalman v. Armstrong, 802 F.2d 199, 205 (6th Cir. 1986) (internal

quotations omitted). As such, federal courts should abstain from addressing a claim arising from

a state prosecution where: (1) a state proceeding is ongoing; (2) an important state interest is

involved; and (3) the party has an adequate opportunity to raise constitutional challenges in the

state proceeding. Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432,

(1982); Fieger v. Thomas, 74 F.3d 740, 744 (6th Cir. 1996). State criminal proceedings involve

important state interests. See, e.g., Cooper v. Parrish, 203 F.3d 937, 954 (6th Cir. 2000).

Accordingly, Younger governs Plaintiff’s challenge to his second-degree murder charge as this

charge is pending, the criminal matter involves important state interests, and Plaintiff may raise

his claim that his confession violated his Fifth Amendment rights in that pending criminal matter.

       While Younger dictates that the Court must abstain from interfering in Plaintiff’s criminal,

state court proceeding and deciding his request for equitable relief, Plaintiff also seeks monetary

damages for the alleged Fifth Amendment violation. Ordinarily, a district court should stay a case

instead of instead of dismissing it when the complaint seeks both equitable relief and monetary

damages. James v. Hampton, 513 F. App’x 471, 477 (6th Cir. 2013); Carroll v. City of Mount

Clemens, 139 F.3d 1072, 1075-76 (6th Cir. 1998). However, when a claim is not yet ripe,


2
 Plaintiff’s initial Complaint expressly sought the dismissal of his pending charge for second-
degree murder [Doc. 1, 2]. While his Amended Complaint does not expressly seek that relief, the
Court, reading his Amended Complaint liberally, construes it to request the dismissal of his
pending second-degree murder charge. See Haines v. Kerner, 404 U.S. 519, 520 (1972).

                                                  5
“Younger abstention permits dismissal and does not require holding in abeyance.” James, 513 F.

App’x at 477; see also Coles v. Granville, 448 F.3d 853, 866 (6th Cir. 2006). Here, Plaintiff’s

Fifth Amendment claim has not yet accrued.

       A violation of the Self-Incrimination Clause does not arise until a coerced statement is used

in a criminal case. Chavez v. Martinez, 538 U.S. 760, 766-73 (2003) (plurality opinion) (rejecting

Plaintiff’s Section 1983 claims asserting Fifth Amendment violations where his statements were

never used in a criminal proceeding); see also McKinley v. City of Mansfield, 404 F.3d 418 (6th

Cir. 2005) (“[I]t is now clear that ‘mere coercion does not violate the . . . Self-Incrimination Clause

absent use of the compelled statements in a criminal case.’”) (citing Chavez, 538 U.S. at 769).

While the Supreme Court in Chavez declined to decide when a criminal case begins for the

purposes of the Fifth Amendment, the Sixth Circuit has repeatedly noted that “the thrust of the

opinion rests on the view that the Fifth Amendment is a trial protection.” Haddad v. Gregg, 910

F.3d 237, 253 (6th Cir. 2018) (citing McKinley, 404 F.3d at 430 n.11); see also United States v.

Verdugo-Urquidez, 494 U.S. 259, 264 (1990) (“The privilege against self-incrimination

guaranteed by the Fifth Amendment is a fundamental trial right of criminal defendants . . . a

constitutional violation occurs only at trial.”). Accordingly, as Plaintiff has not asserted that his

incriminating statements have been used in a criminal trial, Plaintiff has not sufficiently pled that

he “suffered the requisite constitutional injury for purposes of a § 1983 action.” McKinley, 404

F.3d at 430; see also Lingler v. Fechko, 312 F.3d 237, 238-40 (6th Cir. 2002) (finding no Fifth

Amendment violation sufficient to sustain a Section 1983 action where police officer-employees

who had made incriminating statements in compulsory interviews with superiors were never

prosecuted). Thus, Plaintiff’s Fifth Amendment claim will be DISMISSED.




                                                  6
        While Plaintiff’s Fifth Amendment claim is not actionable, Plaintiff may nonetheless assert

a violation of the Fourteenth Amendment’s Due Process Clause. Chavez, 538 U.S. at 773 (stating

that the Fourteenth Amendment’s Due Process Clause governs cases of abuse resulting in

confessions that are not used at trial); see also Gonzalez v. Entress, 133 F.3d 551 (7th Cir. 1998)

(“Application of excessive force at a police station violates the Constitution and is immediately

actionable, even if the prosecutor never tries to use the confession at trial.”). Plaintiff alleges that,

after he stated that he did not want to speak to detectives, Defendants S. Williams, M. Williams,

and Hocker “maced and tazed” him [Doc. 11, 4]. For purposes of screening Plaintiff’s Amended

Complaint, the Court assumes that he was a pretrial detainee at the time of this incident. Thus, the

relevant inquiry is whether these acts of force “were objectively unreasonable,” and therefore

violated Plaintiff’s Fourteenth Amendment right to due process. Kingsley v. Hendrickson, 135

S. Ct. 2466, 2473, 2475 (2015). As Plaintiff alleges that these acts of force resulted only from him

saying that he did not want to speak to detectives, the Court can plausibly infer that they were

objectively unreasonable. Thus, this excessive force claim will proceed against the Defendants S.

Williams, M. Williams, and Hocker.3



        3
          The Court notes that a disciplinary report attached to the initial Complaint indicates that
Plaintiff was found guilty of a disciplinary infraction for resisting officer control based on the
February 10, 2021 incident underlying this claim because the officers’ body camera footage
established that Plaintiff took “a fighting stance by blading his body and turning toward officers”
[Doc. 1, 7]. This report also indicates that, as a result of this disciplinary conviction, Plaintiff
received a thirty-day sentence and the disciplinary board recommended that jail officials take eight
behavior credits from Plaintiff [Id.]. If jail officials took these behavior credits from Plaintiff
pursuant to this recommendation, Plaintiff’s excessive force claim against is not cognizable under
Section 1983 absent proof that this disciplinary conviction has been invalidated. Edwards v.
Balisok, 520 U.S. 641, 648 (1997) (holding that a prisoner cannot use Section 1983 to challenge
prison procedures employed to deprive him of good-time credits when the procedural defect
alleged “would, if established, necessarily imply the invalidity of the punishment imposed”).
Nevertheless, as the disciplinary report does not conclusively show that jail officials took behavior
credits from Plaintiff due to this disciplinary conviction and the Court must accept Plaintiff’s
allegations in his complaint as true at screening, this claim will proceed at this time.

                                                   7
        However, Plaintiff has not set forth any allegations against Defendants Sheriff Spangler,

Captain Turner, Sergeant Oldham, and CEO Burritt from which the Court can plausibly infer that

these Defendants were personally involved in the alleged excessive force incident on February 10,

2021.   As such, the Complaint fails to state a claim upon which relief may be granted under

Section 1983 as to these Defendants, and they will be DISMISSED. See Frazier v. Michigan, 41

F. App’x 762, 764 (6th Cir. 2002) (providing that “a complaint must allege that the defendants

were personally involved in the alleged deprivation of federal rights” to state a claim upon which

relief may be granted under Section 1983); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009)

(providing that Section 1983 liability cannot be premised upon a theory of respondeat superior);

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (finding that knowledge of a prisoner’s

grievance and a failure to respond or remedy the complaint was insufficient to impose liability on

supervisory personnel under Section 1983).

        V.     CONCLUSION

        For the reasons set forth above:

        1. The Clerk is DIRECTED to correct the Court’s docket sheet to reflect that C/O
           Vazquez is not a defendant in the Amended Complaint;

        2. Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 12] is GRANTED;
           Plaintiff’s initial motion for leave to proceed in forma pauperis [Doc. 3] is DENIED
           AS MOOT.

        3. Plaintiff is ASSESSED t§he civil filing fee of $350.00;

        4. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
           fee to the Clerk in the manner set forth above;

        5. The Clerk is DIRECTED to provide a copy of this memorandum and order to the
           custodian of inmate accounts at the institution where Plaintiff is now confined and the
           Court’s financial deputy;

        6. Even liberally construing the Complaint in favor of Plaintiff, it fails to state a claim
           upon which relief may be granted under Setion 1983 as to CEO Burritt, Sheriff


                                                 8
   Spangler, Captain Turner, and Sergeant Oldham. Accordingly, Defendants CEO
   Burritt, Sheriff Spangler, Captain Turner, and Sergeant Oldham are DISMISSED;

7. Even liberally construing the Complaint in favor of Plaintiff, it fails to state a claim
   under the Fifth Amendment’s Self-Incrimination Clause, and Plaintiff’s request for
   dismissal of his second-degree murder charge is not cognizable under Section 1983.
   Accordingly, Plaintiff’s Fifth Amendment claim and request for dismissal of his
   second-degree murder charge are DISMISSED;

8. Plaintiff’s claim against the Defendants S. Williams, M. Williams, and Hocker alleging
   excessive force in violation of the Fourteenth Amendment’s Due Process Clause will
   proceed herein;

9. The Clerk is DIRECTED to send Plaintiff service packets (a blank summons and USM
   285 form) for each remaining Defendant;

10. Plaintiff is ORDERED to complete the service packets and return them to the Clerk’s
    Office within twenty (20) days of entry of this order;

11. At that time, the summonses will be signed and sealed by the Clerk and forwarded to
    the U.S. Marshal for service, see Fed. R. Civ. P. 4;

12. Service on Defendants shall be made pursuant to Rule 4(e) of the Federal Rules of Civil
    Procedure and Rule 4.04(1) and (10) of the Tennessee Rules of Civil Procedure, either
    by mail or personally if mail service is not effective;

13. Plaintiff is NOTIFIED that if he fails to timely return the completed service packets,
    this action may be dismissed;

14. Defendants shall answer or otherwise respond to the complaint within twenty-one (21)
    days from the date of service. If any Defendant fails to timely respond to the complaint,
    it may result in entry of judgment by default against him; and

15. Plaintiff is ORDERED to immediately inform the Court and Defendants or their
    counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it
    is the duty of a pro se party to promptly notify the Clerk and the other parties to the
    proceedings of any change in his or her address, to monitor the progress of the case,
    and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to




                                         9
  provide a correct address to this Court within fourteen days of any change in address
  may result in the dismissal of this action.

SO ORDERED.

ENTER :

                                      s/ Katherine A. Crytzer
                                      KATHERINE A. CRYTZER
                                      United States District Judge




                                     10
